
	

113 HR 1167 IH: Restoring Storey County Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1167
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To quitclaim surface rights to certain Federal land under
		  the jurisdiction of the Bureau of Land Management in Virginia City, Nevada, to
		  Storey County, Nevada, to resolve conflicting ownership and title claims, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Storey County
			 Act.
		2.FindingsCongress finds as follows:
			(1)The Federal
			 Government owns real property in Storey County in the State of Nevada.
			(2)While the real
			 property described in paragraph (1) is under the jurisdiction of the Secretary,
			 some of the real property has been occupied for decades by individuals—
				(A)who took
			 possession by purchase or other documented and putatively legal transactions;
			 and
				(B)the continued
			 occupation by whom constitutes a trespass on the title held by the Federal
			 Government.
				(3)As a result of the
			 confused and conflicting ownership claims, the real property described in
			 paragraph (1)—
				(A)is difficult to
			 manage under multiple use policies; and
				(B)creates a
			 continuing source of friction and unease between the Federal Government and
			 local residents.
				(4)All of the real
			 property described in paragraph (1) is appropriate for disposal for the purpose
			 of promoting administrative efficiency and effectiveness.
			3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)CountyThe term County means Storey
			 County, Nevada.
			(2)Federal
			 landThe term Federal land means the approximately
			 1,745 acres of Federal land identified on the map as BLM Owned - County
			 Request Transfer.
			(3)MapThe
			 term map means the map titled Restoring Storey County
			 Act and dated July 24, 2012.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Land Management.
			4.Conveyance of
			 Federal land in Storey County, Nevada
			(a)Conveyance of
			 Federal land in Virginia CityNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall convey to the County, by
			 quitclaim deed, all surface rights of the United States in and to the Federal
			 land, including any improvements thereon. All costs associated with the
			 conveyance under this section shall be the responsibility of the Bureau of Land
			 Management.
			(b)Applicability of
			 certain lawsNo conveyance or combination of conveyances made
			 under this section shall be considered a major Federal action for purposes of
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)) and the National Historic Preservation Act shall not apply to any
			 conveyance made under this section or to the real property, including
			 improvements thereon, so conveyed.
			
